Citation Nr: 9931544	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
September 1956 and January 1958 to January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) St. Louis Regional 
Office (RO) June 1991 rating decision which, inter alia, 
denied service connection for PTSD.  The veteran has 
relocated to Oregon, and the Portland RO now has jurisdiction 
over this claim.

In his substantive appeal, received in April 1996, the 
veteran notified the RO that he wanted to appear personally 
at a hearing before a member of the Board in Washington, D.C.  
He was scheduled for such hearing on October 7, 1999; 
however, by letter received on October 6, 1999, he advised 
the Board, through the Team Leader of the Vet Center in 
Salem, Oregon, that he no longer desired such hearing.  Thus, 
the Board will proceed below in accordance with the veteran's 
specific wishes.  38 C.F.R. § 20.702(e) (1998).


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy.

2.  There is credible supporting evidence that his in-service 
stressors actually occurred.

3.  He has a current medical diagnosis of PTSD which relates 
the diagnosis to his claimed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for PTSD is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  
Specifically, the VA medical records which show numerous 
diagnoses of PTSD, and the veteran's account of his in-
service stressors are sufficient to render his claim well 
grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD requires: (1) medical evidence 
establishing a clear diagnosis of the condition (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
provided additional guidance by setting forth the analytical 
framework for establishing the presence of a recognizable 
stressor, the essential prerequisite to support a diagnosis 
of PTSD and entitlement to service connection.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Regarding combat-related service, the Court articulated a 
two-step process of determining whether a veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  First, it must be determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat.  If the determination 
with respect to this step is affirmative, then a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive of the actual 
occurrence and no further development or corroborative 
evidence will be required.

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen, supra.  Rather, the record must contain 
service records or other independent credible evidence to 
corroborate the veteran's testimony as to the alleged 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
Those service records which are available must support and 
not contradict the veteran's lay testimony concerning the 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevail.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's service personnel records show that he served 
in the Republic of Vietnam from May 1966 to December 1967.  
He served with the 18th Aviation Company and his military 
occupational specialties (MOS) were maintenance supervisor 
and non-commissioned officer (NCO) club manager.  He 
participated in three counteroffensive campaigns and was 
awarded the Air Medal for meritorious achievement while 
participating in aerial flight.  His DD-214s reflect that, 
among other decorations, he was awarded the Republic of 
Vietnam Campaign Medal with 60 Device, the Vietnam Service 
Medal with two Bronze Service Stars, the Vietnam Cross of 
Gallantry.

The veteran's service medical records show that he was 
treated for psychogenic enteritis in June 1960.  On 
examination in May 1966, a psychiatric evaluation of the 
veteran revealed normal findings.  In an accompanying Report 
of Medical History, he indicated that he had not had any 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry or nervous trouble of any sort.  
August 1971 records show that he was treated for nervousness 
and anxiety related stomach problems.  They also show that he 
was prescribed Valium and Librium.  In February 1972, it was 
noted that he was in a state of chronic anxiety.  In January 
1973, it was noted that he was very anxious.  His August 1974 
retirement examination shows that a psychiatric evaluation of 
him revealed normal findings.  In the accompanying Report of 
Medical History, he indicated that he had experienced 
depression or excessive worry and nervous trouble.

Post-service VA hospital and outpatient treatment records, 
dated from December 1980 to October 1997, show that the 
veteran was diagnosed as having PTSD on numerous occasions.  
They include a hospital report, dated from May to June 1992, 
which shows that he reported that he handled body bags and 
was subjected to incoming fire during his service in Vietnam.  
The pertinent diagnosis was PTSD.  Another hospital report, 
dated from January to March 1994, reveals that he reported 
serving in a flight platoon in Pleiku, Vietnam in 1966.  He 
also reported that he flew with many different units which 
transported and searched for troops in hostile areas.  He 
indicated that the duty required him to assist wounded and 
dead soldiers and fill body bags.  The pertinent diagnosis 
was chronic, severe, military-related PTSD.

In April 1990, the veteran submitted a statement wherein he 
reported that he had served with the 18th Aviation Company in 
Pleiku, Vietnam from March 1966 to December 1967.  He also 
reported that he flew on missions with the 235th, 155th, 118th 
and 170th Aviation Companies.  He indicated that the onset of 
his PTSD occurred about a year after his return from Vietnam.

By April 1991 letter, a clinical psychiatrist at Hot Springs 
VA Medical Center (MC) indicated that the veteran reported he 
had a history of PTSD dating back to 1969.

On VA psychiatric examination in July 1992, the veteran 
reported that, while in Vietnam in 1966, he flew in air 
crews, transporting and searching for troops in hostile 
zones.  He reported that his duties lead to combat situations 
and required him to stack and fill body bags.  The pertinent 
diagnosis was chronic PTSD.

By PTSD questionnaire in July 1992, the veteran reported that 
he was a platoon sergeant with the 18th Aviation Company, 1st 
Aviation Brigade, in Vietnam from April 1966 to December 
1967.  He indicated that his Company was mainly located in 
Pleiku, but that he was all over the highlands in Ban Me 
Thout, Dak To, Gia Nhia, Tuy Hua, Dalat and Phan Rang.  He 
reported that he was also in numerous other unnamed landing 
zones.  He indicated that he was unable to remember the names 
of the campaigns that he participated in, but reported that 
he was exposed to multiple stressful events from November to 
December 1967 at Dak To and other places.  The stressful 
events included exposure to rocket and mortar attacks, body 
bags and shattered bodies.  He indicated that, as a platoon 
sergeant, he provided direct support for Military Assistance 
Command Vietnam, II Corps and special forces.  Regarding 
stressful experiences, the veteran indicated that he flew 
with the 170th "Slicks", 218th Air Assault, 235th "F Troop" 
and 155th "Stagecoach" Aviation Companies.  He indicated 
that he served as a door gunner, handled body bags and 
assisted wounded with these units.  He also reported 
participating in resupply missions at various landing zones.

By July 1993 letter, an official with the U.S. Army & Joint 
Services Environmental Support Group (ESG) (now the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) reported that it could not verify that the 
veteran was a crew member on an aircraft during his 
assignment with the 18th Aviation Company, 1st Aviation 
Brigade.  It was noted that ESG could only verify that the 
veteran's MOS was maintenance supervisor and NCO club manager 
during his tour in Vietnam.

By February 1994 letter, a VA staff psychiatrist reported 
that the veteran had been a patient in a PTSD Residential 
Rehabilitation Program at the Portland VAMC.  It was noted 
that he would remain a patient in this program for a period 
of 90 days.

In February 1994, a counselor at the PTSD Residential Program 
at Portland VAMC reported that the veteran had had PTSD ever 
since he returned from Vietnam.

A March 1996 private medical record shows that the veteran 
reported that he had been a mechanic and crew chief for the 
1st Aviation Brigade during his tour of duty in Pleiku, 
Vietnam.  He indicated he was responsible for field 
evacuations, and that he flew with different aircrews which 
transported or searched for troops in hostile zones.  He 
reported that he was heavily involved with the handling of 
wounded soldiers and body bags.  The diagnosis was PTSD, 
secondary to exposure to wounded and dead soldiers and high 
stress situations in Vietnam.

By September 1996 letter, a clinical psychologist at Sheridan 
VAMC reported that the veteran had suffered from chronic PTSD 
ever since his service in Vietnam.

In February 1997, the veteran's cousin stated that the 
veteran began to exhibit PTSD symptoms shortly after his 
return from Vietnam.

In March 1997, C. Whaley, M.S., from Salem, Oregon Vet Center 
indicated that the veteran clearly met the criteria for a 
diagnosis of military related PTSD pursuant to the DSM-IV 
guidelines.  He reported that the veteran's stressors 
included prolonged exposure to combat through frequent rocket 
and mortar attacks, and flights into hostile landing zones to 
transport infantry and evacuate wounded and dead soldiers.

In September 1997, the veteran submitted a tape with a 
transcript in support of his claim.  In the transcript, he 
reported that he saw bloodied mattresses scattered around an 
airbase where he landed in Vietnam.  He also reported that he 
was subjected to a rocket attack during his first night in 
Vietnam.  He indicated that he was a sergeant for the second 
or third platoon of the 18th Aviation Company at Pleiku.  He 
reported that his platoon supported special forces and II 
Corps headquarters in early 1966.  He indicated that he flew 
whenever his crew chiefs needed time off and earned his Air 
Medal as a crewmember aboard an aircraft.  He also reported 
that he flew with other units and that his name was probably 
not listed in the records of the units.  He reported that he 
had handled many body bags during his Vietnam service.  He 
indicated that he was placed in charge of the club for the 
enlisted soldiers at Quin Yon.  He described an incident at 
the club wherein a drunk and drugged soldier placed a loaded 
gun to his head.  He described another incident when his jeep 
was ambushed during an after hours drive.

As reported earlier, service connection for PTSD requires: 
(1) medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Regarding the first element, the Board notes that the record 
contains several VA medical records which show clear 
diagnoses of PTSD.

The second requirement to establish service connection for 
PTSD is credible supporting evidence that the claimed in-
service stressor actually occurred.  As noted earlier, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
Hayes, 5 Vet. App. at 60.

In this case, the Board finds that the veteran did not engage 
in combat in Vietnam.  While his DD Form 214s reflect that he 
was awarded the Presidential Unit Citation, and such award is 
indicative of combat service, it is observed that this award 
appears to have been given for his service with the Marines 
as the word "Navy" appears next to it.  It is also observed 
that, as his service with the Marines was from October 1953 
to September 1956, it was prior to his period of service in 
Vietnam.  As such, this award cannot establish combat service 
in Vietnam.  His DD-214s otherwise show no indication that he 
received any award or decoration indicative of combat service 
in Vietnam, nor does his primary MOS (maintenance supervisor 
and NCO club manager) support the finding of combat service 
there.  Moreover, ESG has reported that it was unable to 
verify that the veteran was a crewmember on an aircraft 
during his assignment with the 18th Aviation Company, 1st 
Aviation Brigade.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

Pursuant to the controlling law and regulation, therefore, 
the veteran's lay statements and descriptions regarding his 
in-service stressors are insufficient, standing alone, to 
establish service connection for PTSD and must be 
corroborated by "credible supporting evidence."  38 C.F.R. 
§ 3.304(f).

In support of his claim for service connection for PTSD, the 
veteran has described his Vietnam stressors at various times.  
These stressors include duty assignments which he performed 
outside his normal MOS and included flying with other units 
where he served as a door gunner, helped transport, resupply 
and search for troops in hostile areas and lent assistance 
with wounded soldiers and loaded body bags.

In this case, the Board finds that the record contains 
sufficient corroborative evidence of the veteran's stressors 
as required by 38 C.F.R. § 3.304(f).  Initially, it is noted 
that the veteran's statements to the effect that he flew with 
other units and served as a door gunner, transported and 
searched for troops in hostile zones and helped with wounded 
soldiers and loaded body bags has been consistent throughout 
the record.  He has consistently asserted same in many 
clinical settings and in his written statements.  Moreover, 
while the service personnel records show that his primary MOS 
was maintenance supervisor and NCO club manager during 
service in Vietnam, they also confirm that he was assigned to 
the 18th Aviation Company.  Given the circumstances of his 
service with an aviation unit in Vietnam, the veteran's 
participation in three counteroffensive campaigns there and 
the fact that he was awarded the Air Medal, serves to 
credibly and sufficiently corroborative evidence of his 
claimed in-service stressors as presented.

Finally, the Board finds that the evidence of record fulfills 
the third requirement to establish a claim for service 
connection for PTSD, namely, a link between the current 
diagnosis of PTSD and the in-service stressors.  As noted 
earlier, the VA medical records show numerous diagnoses of 
PTSD.  These records include a hospital report, dated from 
January to March 1994, which shows that he was diagnosed as 
having chronic, severe, military-related PTSD; and a March 
1997 letter from an official of the Salem, Oregon Vet Center, 
which indicated that the veteran clearly met the criteria for 
a diagnosis of military-related PTSD pursuant to the DSM-IV 
guidelines.  Likewise, the March 1996 private medical record 
shows that examiner diagnosed the veteran as having PTSD 
secondary to exposure to wounded and dead soldiers and high-
stress situations in Vietnam.  Therefore, the Board finds 
that the medical evidence does show a positive link between 
the veteran's current diagnosis of PTSD and his claimed in-
service stressors.

In view of the foregoing, the Board finds that the evidence 
supports the veteran's claim as all three requirements to 
establish a claim for service connection for PTSD have been 
met.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

